                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00534-FDW-DSC


 ERNEST KING,                              )
                                           )
         Plaintiff,                        )
                                           )
 vs.                                       )
                                           )                             ORDER
 REGINA THOMAS              and     AMAZON )
 CORPORATION,                              )
                                           )
         Defendants.                       )
                                           )
                                           )


       THIS MATTER is before the Court on pro se Plaintiff’s “Motion for Order to Show Cause,

Motion for Temporary Restraining Order.” (Doc. No. 2). For the reasons stated in this Order,

Plaintiff’s motion is DENIED.

                                        I. BACKGROUND

       Plaintiff brought this suit against Defendants Regina Thomas and Amazon Corporation on

October 2, 2018. In his complaint, Plaintiff alleges that he wrote a book “From Brooklyn to the

Grave” in 2008. (Doc. No. 1, p. 3). Plaintiff alleges that he was “seeing” Regina Thomas at the

time, who was helping him with editing and marketing of the book. Id. According to Plaintiff,

Regina Thomas later stole the manuscript from him and began working with the Amazon

Corporation to sell the book. See id. Plaintiff alleges that this book was published and sold without

his knowledge or agreement. Id. at 4. Plaintiff now moves for an injunction to stop Defendant

Amazon Corp. from distributing the book. (Doc. No. 2, p. 1).



                                                 1
                                     II. LEGAL STANDARD

        In deciding whether to issue an injunction, a “court must balance the hardships likely to

befall the parties if the injunction is, or is not granted.” Hoechst Diafoil Co. v. Nan Ya Plastics

Corp., 174 F.3d 411, 416–17 (4th Cir. 1999). To weigh the balance of hardships, a court must

consider: 1) whether plaintiff will suffer irreparable harm if the injunction is denied, 2) the

likelihood of harm to the defendant if the requested relief is granted, 3) the likelihood of plaintiff

succeeding on the merits of their claim, and 4) the public interest. See id. at 417. A temporary

restraining order is a type of injunction that can be issued without notice to the restrained party

and is intended to “preserve the status quo only until a preliminary injunction hearing can be held.”

Id. at 422.

                                         III. DISCUSSION

        From the motion, it is unclear whether Plaintiff is asking this Court for a temporary

restraining order (TRO) or a preliminary injunction. There is no indication that Plaintiff has served

or summonsed the Defendants. Since a preliminary injunction can only be issued “on notice to the

adverse party,” Fed. R. Civ. P. 65(a)(1), the Court construes Plaintiff’s motion as a Motion for a

Temporary Restraining Order. See Bratcher v. Clarke, 725 Fed. App’x 203, 204 (4th Cir. 2018)

(per curiam) (construing an ambiguous motion as a motion for a temporary restraining order when

notice was not provided). Furthermore, Plaintiff’s motion does not discuss his request for a show

cause order beyond what is listed in the docket text. Thus, the only matter properly before the

Court is his TRO motion.

        The Court denies Plaintiff’s request for a TRO. First, Plaintiff’s complaint alleges that

Amazon has been selling the book at issue since 2010. (Doc No. 1, p. 3). If Plaintiff prevails at

trial, monetary damages would be sufficient to repair the alleged injury. Thus, there is no indication

                                                  2
that Plaintiff would suffer irreparable harm without an injunction. Furthermore, at this stage, the

Court only has the factual allegations set forth in Plaintiff’s Complaint. Based on these plead facts

alone, the Court is unable to find that Plaintiff is likely to succeed on the merits of his claim.

Therefore, a TRO is not proper at this time.

                                        IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s “Motion for Order to Show Cause, Motion for

Temporary Restraining Order”, (Doc. No. 2), is DENIED.

       IT IS SO ORDERED.

                                               Signed: October 18, 2018




                                                   3
